Citation Nr: 1026137	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  08-26 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to an effective date prior to March 19, 2001 for the 
grant of service connection for posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


ATTORNEY FOR THE BOARD

G. Jackson, Counsel





INTRODUCTION

The Veteran served on active duty from March 1971 to August 1974. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision issued by the RO, 
which, in pertinent part, granted service connection for PTSD, 
and assigned an effective date of March 19, 2001.  

The issue of entitlement to the establishment of 
permanency of a TDIU under 38 C.F.R. § 3.340(b) has been 
raised by the record, but has not been specifically 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board acknowledges that in his August 2008 Substantive 
Appeal, the Veteran indicated that he did not want a BVA hearing; 
rather, he request "a personal DRO hearing" (the DRO hearing 
was held in January 2010).  However in a statement received in 
September 2008, filed on a VA Form 9 sheet, the Veteran requested 
"a BVA video conference hearing as soon as possible at the 
Huntington, WV VA regional office."  The Veteran reiterated his 
desire for a BVA hearing in an April 2010 statement.  Inasmuch as 
the Veteran's request for a video conference hearing remains 
open, the file must be returned to the RO to schedule a video 
conference hearing for the Veteran.  See 38 C.F.R. § 20.703 
(2009).

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate action to 
schedule the Veteran for a video conference 
hearing before a Veterans Law Judge in 
accordance with applicable procedures.  A 
copy of the notice provided to the Veteran 
(and his appointed representative) of the 
scheduled hearing should be placed in the 
claims folder.  If the Veteran ultimately 
decides not to wait for a hearing, the 
Veteran should withdraw the hearing request 
in writing to the RO.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



